Curia.

Saunders and his wife had been occasionally supported as paupers by Berlin ; and both at the time when the act dividir,g the town and erecting Sandlake passed, and on the 13th of May, 1813, the time of meeting to apportion the expense of maintaining the poor between the new towns they continued, in fact, poor and unable to maintain themselves, though they had not been actually chargeable for *492about a year. The relief which they had received was par tial, and it was- supposed by Berlin that they were not to be considered paupers, and consequently not the subject of apportionment under the act. We think, otherwise, under the circumstances of this case. To fix on them the character of paupers, it was not necessary that they should subsist entirely upon public charity. Having been paupers and. their circumstances hot being substantially changed for the better, they continued the proper subjects of apportionment in 1813. Not having been taken into the account when the . division of paupers was made between the two towns, we think, this Court competent to compel the Supervisors and Overseers of these towns to" do now what they should have done-in 1813.
It is proper to observe, that if these commissioners had acted upon the subject, and adjudged that Saunders and his wife were not paupers, we should not have thought ourselves warrantable in interfering by mandamus. But it is inferable from all the papers that this was not done. The subject was incidentally mentioned at the meeting; but the commissioners did not act upon it as a board.
We grant the rule that a mandamus issue, requiring them to make the apportionment of the expense of these paupers, as they should have done in 1813 ; but without giving any directions beyond this.
Rule :



J P. Cushman, ‘ Att’y.
A rule having been granted at the last term of this- Court, requiring the Supervisor and the Overseers of the poor of the town of Berlin, in the county of Rensselaer, to show cause on the first d'ay of the present term of this Court, why a mandamus *493shou.U not issue against them, to make an apportionment of the expense of supporting Lois ■ Saunders, a pauper) between the towns of Sandlake and Berlin, in said county, as is required by the act entitled “ An act to divide the towns of Greenbush and Berlin, in the county of Rensselaer, into three towns,” passed 19th June, 1812; and also requiring them to make a like apportionment of the expense incurred by the said town of Sandlake in the support of Henry Saunders, now deceased, a pauper of said town of Berlin, at the time of the passing of said act, and of the said Lois Saunders since the 7th day of June, 1823; and also requiring the Overseers of the Poor of the town of Berlin to pay to the Overseers of the Poor of the town of Sandlake such share of said expenses as may be ascertained to be chargeable upon the' town of Berlin under the provisions of the said act; and on filing affidavits and other papers in this cause, and on motion of Mr. Cushman of counsel for the plaintiffs, and on hearing Mr. Buel of counsel for the defendants, no sufficient cause being shown, ordered, that a mandamus issue against the defendants, William H. Murray, Supervisor, and Rodman Thomas & Eliphalet Niles, Overseers of the Poor of the town of Berlin in the county of Rensselaer, commanding them, &c. (as in the opinion of the Court.)